Case: 12-3121    Document: 18      Page: 1   Filed: 09/27/2012




            NOTE: This order is nonprecedential.

   muiteb ~tates <!Court of §ppeaIs
       for tbe jfeberaI <!Circuit

                    ALBERT BRONT,
                       Petitioner,
                              v.
         DEPARTMENT OF THE TREASURY,
                 Respondent.


                         2012-3121


    Petition for review of the Merit Systems Protection
 Board in case no. SF0752110583-I-1.


                       ON MOTION


                         ORDER
     This appeal was docketed on April 24, 2012. The peti-
 tioner filed a motion for leave to proceed in Forma Pau-
 peris, which was denied on June 6, 2012. The court notes
 that the docketing fee has not been paid. On September
 6, 2012, the court "ordered that: absent a response re-
 ceived by this court within 14 days of the date of filing of
 this order, this appeal will be dismissed for failure to
 prosecute". No response has been filed with this court.
     Upon consideration thereof,
Case: 12-3121     Document: 18   Page: 2   Filed: 09/27/2012




 ALBERT BRONT v. TREASURY                                   2


       IT Is ORDERED THAT:
    This appeal is dismissed for failure to prosecute. Any
 pending motions are denied as moot.

                                   FOR THE COURT


       SEP 21 2012                 /s/ Jan Horbaly
          Date                     Jan Horbaly
                                   Clerk
 cc: Albert Bront
     Courtney Sheehan McNamara, Esq.
 s21
                         SEP 21 2012
 Issued As A Mandate: - - - - - - - - -




                                                  CGUR.n~EALS
                                             u.s.THE FEDERAL cmcUITFOR
                                                  SEP 272012
                                                      JANHORBAlY
                                                         CLERK